Citation Nr: 0012512	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-03 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for painful and bloody urination and back 
pain as a result of a cytoscopy performed at a VA facility.

(The separate issue of whether the Board of Veterans' Appeals 
committed clear and unmistakable error in an August 11, 1997 
decision in which a 10 percent evaluation, but no more, was 
granted for the veteran's service-connected right 
epididymitis, also currently before the Board, will be 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

In an April 2000 statement, the veteran's representative 
raised the issues of entitlement to earlier effective dates 
for the grant of a 10 percent evaluation for right 
epididymitis and the grant of a 50 percent evaluation for 
paranoid schizophrenia.  These issues are newly raised and, 
accordingly, are referred to the RO for appropriate action.


REMAND

In his April 1999 Substantive Appeal, the veteran requested a 
hearing before a member of the Board in Washington, DC.  In a 
subsequent statement, also received by the RO in April 1999, 
the veteran clarified that he instead sought a VA Travel 
Board hearing.  However, to date the veteran has not been 
afforded such a hearing.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.503, 20.704 (1999)).  Therefore, in order to fully and 
fairly adjudicate the veteran's claim, this case is REMANDED 
to the RO for the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Chicago VARO as soon as such a 
hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the appellant unless he is 
so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


